ORDER
The Disciplinary Review Board having filed a report with the Court on July 18, 1995, recommending the disbarment of LEONARD T. BZURA of ELIZABETH, who was admitted to the bar of this State in 1978, who was thereafter temporarily suspended from the practice of law by Order of this Court on November 29, 1989, and who remains suspended at this time;
And the recommendation of disbarment being based on respondent’s conviction of theft by deception (N.J.S.A 2C:20-4), theft by failure to make required deposition of property received (N.J.S.A. 2C:20 — 9), misapplication of entrusted property (N.J.S.A 2C:21-15) and false swearing (N.J.S.A 2C:28 — 2);
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and LEONARD T. BZU-RA is hereby disbarred, effective as of the filing date of this Order; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that LEONARD T. BZURA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LEONARD T. BZURA, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be *479transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that LEONARD T. BZURA comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that LEONARD T. BZURA reimburse the Disciplinary Oversight Committee for appropriate administrative costs; and it is further
ORDERED that the Disciplinary Review Board cause this Order to. be published for two consecutive days in a newspaper of general circulation in Union County.